

116 S4383 IS: Affordable Child Care for Economic Strategies and Success Act
U.S. Senate
2020-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4383IN THE SENATE OF THE UNITED STATESJuly 30, 2020Ms. Ernst introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend the Public Works and Economic Development Act of 1965 to make projects that directly or indirectly increase the accessibility of affordable, quality child care eligible for certain grants, and for other purposes. 1.Short titleThis Act may be cited as the Affordable Child Care for Economic Strategies and Success Act or the ACCESS Act.2.Grants for public works and economic development(a)In generalSection 201 of the Public Works and Economic Development Act of 1965 (42 U.S.C. 3141) is amended—(1)in subsection (a)—(A)in paragraph (1) by striking and after the semicolon at the end;(B)in paragraph (2), by striking the period at the end and inserting ; and; and(C)by adding at the end the following:(3)planning, developing, or creating a project or facility that will directly or indirectly increase the accessibility of affordable, quality child care. ; and (2)in subsection (b)(1)—(A)in subparagraph (B), by striking or at the end;(B)in subparagraph (C), by inserting or after the semicolon at the end; and(C)by adding at the end the following:(D)increase the accessibility of affordable, quality child care;. (b)Regulations(1)In generalNot later than 120 days after the date of enactment of this Act, the Secretary of Commerce, in consultation with the Secretary of Health and Human Services, shall issue such regulations as are necessary to establish criteria for whether, for purposes of section 201 of the Public Works and Economic Development Act of 1965 (42 U.S.C. 3141), a project directly or indirectly increases the accessibility of affordable, quality child care. (2)ConsiderationsThe criteria referred to in paragraph (1) shall take into consideration the following:(A)The availability, validity, and accessibility of timely data.(B)The extent to which a project contributes to the financial security of a family.(C)The extent to which a project address child care needs in child care deserts or areas otherwise recognized as experiencing a child care shortage.(3)Child care desert definedIn this subsection, the term child care desert means—(A)an area—(i)within a census tract; and(ii)in which the number of children who are under age 5 (as determined using the most recent American Community Survey 1-year Estimates, as published by the Bureau of the Census) is more than 3 times the number of slots provided by child care providers who are licensed or registered by the applicable State; or(B)a community that has a low supply of quality, affordable child care, as determined by the applicable State or Tribal entity.3.Grants for planning and grants for administrative expensesSection 203(b) of the Public Works and Economic Development Act of 1965 (42 U.S.C. 3143(b)) is amended by striking paragraph (4) and inserting the following: (4)formulating and implementing an economic development program that includes systematic efforts—(A)to reduce unemployment and increase incomes; or(B)to increase the accessibility of affordable, quality child care..4.Grants for training, research, and technical assistanceSection 207(a)(2) of the Public Works and Economic Development Act of 1965 (42 U.S.C. 3147(a)(2)) is amended—(1)in subparagraph (H), by striking and after the semicolon at the end;(2)by redesignating subparagraph (I) as subparagraph (J); and(3)by inserting after subparagraph (H) the following:(I)the planning, development, or creation of a project or facility that will directly or indirectly increase the accessibility of affordable, quality child care; and.5.Comprehensive economic development strategies(a)In generalSection 302(a)(3)(A) of the Public Works and Economic Development Act of 1965 (42 U.S.C. 3162(a)(3)(A)) is amended by inserting (including by directly or indirectly increasing the accessibility of affordable, quality child care) after promotes economic development and opportunity.(b)GuidanceIn carrying out the amendment made by subsection (a), the Secretary of Commerce, in consultation with the Secretary of Health and Human Services, shall issue guidance on how to include the accessibility of affordable, quality child care in a comprehensive economic development strategy developed under section 302 of the Public Works and Economic Development Act of 1965 (42 U.S.C. 3162).